Citation Nr: 0514183	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1978 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In April 2001, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In June 2001, the Board remanded the case for further 
development.  In August 2002, the RO increased the evaluation 
of the service-connected back disorder from 10 to 20 percent.  

In October 2003, the Board again remanded the case for 
further development.  The issues were entitlement to a 
disability rating in excess of 20 percent for a lumbosacral 
strain, and entitlement to service connection for a left hip 
disability.  Following the requested development, in December 
2004, the RO granted service connection for a left hip 
disability, rated as 20 percent disabling.  There is no 
record that the veteran disagreed with any aspect of this 
grant.  Therefore, the left hip issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Also, in December 2004, the RO granted a 40 percent 
rating for the service-connected lumbosacral strain.  As the 
requested development for this issue has been completed, the 
Board will proceed with its review.  

In April 2003, the veteran claimed that he had a right hip 
disorder as the result of his service-connected back 
disability.  This claim was again raised in August 2004.  It 
has not yet been adjudicated.  The claim for service 
connection for a right hip disability is referred to the RO 
for appropriate disposition.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The competent medical evidence shows that the veteran's 
service-connected low back disorder is no more disabling than 
a severe lumbosacral strain and it does not more nearly 
approximate a pronounced intervertebral disc syndrome.  

3.  The competent medical evidence shows that the veteran's 
low back disorder does not result in ankylosis of the spine 
or incapacitating episodes, and the preponderance of the 
evidence is against any associated objective compensable 
neurological abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5293, 5295 (2003), 5237, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of July 2001 and the follow 
up letters of February 2004 and June 2004 discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notices adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
decision was issued before VCAA became law.  However, the 
file reflects a continuous flow of information to the 
veteran.  The rating decisions, statement of the case, and 
supplemental statement of the case, as well as the VCAA 
letters, other correspondence, and the Board hearing and 
remands notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The Social Security 
Administration records have been obtained.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

The old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  40 percent was the maximum rating under this 
code.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, in effect 
prior to September 16, 2003, the maximum rating for 
limitation of motion of the lumbar spine is 40 percent.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2004).

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Effective September 23, 2002, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The formula for rating intervertebral 
disc syndrome based on incapacitating episodes is:  
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the disability 
will be rated at 60 percent; 
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12, 
the disability will be rated at 40 percent; 
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 


With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  
38 C.F.R. Part 4, Code 5243 (2004).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2004).  

Background  In considering the severity of the service-
connected low back disability, the Board has reviewed the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2004).  The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The service medical records include a March 1989 X-ray study 
that disclosed a lumbar anomaly, a transitional vertebra at 
L5, with partial sacralization on the right and more 
extensive sacralization on the left.  The left L5 transverse 
process formed (at least partial) synchondrosis with the 
sacrum.  

The service medical records also contain the report of an 
August 1990 orthopedic consultation.  The veteran's history 
was reviewed and back pain was noted.  His back had a full 
range of motion.  Straight leg raising was negative at 90 
degrees bilaterally.  Motor responses were 5/5.  The veteran 
had total left lower extremity numbness when pain occurred.  
Reflexes were 2+ and quick, throughout.  It was the 
examiner's impression that the veteran had mechanical low 
back pain, no radiculitis and no radiculopathy.  

In June 1991, the veteran went to a VA medical center and 
complained of severe low back pain.  On physical examination, 
he was in no acute distress.  Straight leg raising was 
negative.  There was no paravertebral spasm or osseous 
deformity.  

VA clinical records from 1997 and 1998 reflect the veteran's 
complaints of back pain without providing information 
relative to the claim for a higher rating.   

The report of the April 1999 VA examination show that the 
veteran complained of constant left low back pain.  It was 
worse with activity.  Rest helped.  Sensation was reduce to 
pinprick and light touch over L5-S1 on the left.  Other 
dermatomes were within normal limits.  Muscle strength in the 
lower extremities was 5/5.  Deep tendon reflexes were present 
in the right knee and both ankles, but were absent in the 
left knee, even with the Jendrassik maneuver.  Straight leg 
raising was negative, bilaterally.  There was mild pain on 
palpation of the lumbosacral spine at approximately T12-L1.  
There was no evidence of any muscle spam or fasciculation.  
Active range of motion of the lumbosacral spine was within 
normal limits in all planes.  Gait was nonantalgic and 
without limp.  There were no other focal deficits.  

In July 1999, Dr. M. N. examined the veteran for the Social 
Security Administration (SSA).  The veteran complained of 
severe pain in the lower back, mid-back and neck, with severe 
headaches.  His musculature was symmetrical and normally 
developed.  There was tenderness to palpation of the 
paradorsal and paralumbar muscles.  Deep tendon reflexes were 
equal and active, bilaterally.  There was normal sensation in 
the lower extremities, as well as L1-S1.  The range of 
lumbodorsal spine motion was:  flexion 60 degrees with pain; 
extension 10 degrees with pain; right and left lateral 
flexion were each 10 degrees with pain; and right and left 
rotation were each 25 degrees with pain.  The Lasegue test 
was positive, bilaterally.  Braggard's test for 
intervertebral disc lesions was negative, bilaterally.  
Yeoman's test for sacroiliac pain was positive bilaterally.  
Ely's test for lumbar nerve root lesions was positive, 
bilaterally.  Patrick's fabere test for hip joint disease was 
positive, bilaterally.  Kemp's sign for nerve root 
compression was positive, bilaterally.  X-rays were negative 
for fracture, dislocation or osseous pathology.  The 
diagnostic impression included lumbar segmental dysfunction 
and myofascitis.  Treatment was recommended.  

In April 2001, the veteran appeared before the undersigned 
Veterans Law Judge and presented sworn testimony.  The 
veteran described his back symptoms in detail.  He reported 
that he could not bend or do exercises.  He told of back 
spasms and spasms at night.  He said he was unable to tie his 
shoes.  He stated that when he did anything stressful, such 
as prolonged standing, walking or anything, he had spasms.  
In addition to other information provided, the veteran told 
of the diagnoses, treatments, and examinations he had had.  

A private orthopedic specialist examined the veteran in 
January 2002.  The report primarily addresses the hip.  The 
left sciatic foramen was minimally tender.  There was a 
questionable straight leg raising test.  The doctor noted the 
left hip problems and evidence of co-existing sciatica.  

In May 2002, the veteran had a VA examination of his spine.  
He complained of pain across a wide band in his low back, and 
a grinding sensation in his back, whenever he moved it.  The 
pain was reported to be constant, but became worse with 
lengthy walking or standing, or any lifting.  Pain was 
accompanied by stiffness and spasm.  He occasionally 
experienced radiation of pain into both buttocks.  Sometimes, 
he had numbness, tingling and burning down the left lateral 
thigh.  Excessive bending led to a feeling that his back 
locked up and he was unable to straighten-up.  He was unable 
to walk long distances or stand for more than 5 to 20 
minutes.  

On examination, the veteran's gait had a significant limp and 
he used a cane in his right hand.  The range of lumbar motion 
was 40 degrees flexion, 15 degrees extension, and 30 degrees 
lateral bending in each direction.  Repeated testing did not 
produce change in the measurements.  There was no specific 
muscle spasm.  There was no abnormal curvature.  The deep 
tendon reflexes were present and equal in the knees and 
ankles.  Toe strength, plantar flexion and dorsiflexion were 
weaker than normal, on both sides.  Straight leg testing in 
the sitting position produced complaints of tightness, while 
supine testing produced complaints of severe pain at 5 to 10 
degrees on the left and 15 to 20 degrees elevation on the 
right.  X-rays of the lumbosacral spine demonstrated a 
congenital transitional segment of vertebral body L5.  There 
was a normal lordotic curvature.  There was a suggestion of 
osteopenia and osteoporosis.  The disc spaces were intact.  
The examination concluded with a diagnosis of chronic 
lumbosacral strain.  It was commented that there was no 
objective evidence to suggest any weakened or excessive 
movement or incoordination of the lumbar spine.   

VA X-rays, in October 2003, disclosed left hip abnormalities 
and incidentally revealed a transitional vertebrae on the 
left.  Studies of the lumbosacral spine, in February 2004, 
disclosed normal bony alignment of the lumbar spine.  
Vertebral body height and disc space were well maintained 
throughout.  There was partial sacralization of the 
transverse process of L5, a developmental variant, but 
otherwise the vertebral bodies were negative and the 
posterior elements were negative.  

On VA examination, in February 2004, the claims folder was 
reviewed.  The veteran reported back pain with flare-ups, 
twice a week.  He treated them with bed rest, warm soaks, and 
medicine.  He also used a cane and back brace.  He denied 
bowel or bladder problems.  On examination, back motion was 
60 degrees forward flexion and 10 degrees backward extension, 
with pain throughout the entire arc of motion.  Left and 
right rotation went to 45 degrees with pain at the extremes 
of motion and pain on repetitive motion.  Bending was 20 
degrees to the left and right.  Straight leg raising was 
negative.  Muscle responses were 5/5 on the right; and, on 
the left, 3+/5 for the tibialis anterior.  There was no 
extensor hallucis longus response.  The veteran also reported 
decreased sensation over dorsum and dorsolateral aspects of 
the foot.  There was no Achilles reflex on the left.  On the 
right, Achilles and patellar reflexes were 2+.  

Electromyogram (EMG) and nerve conduction (NCV) studies were 
done, in March 2004, with normal results.  The doctor 
commented that they did not show any loss of nerve function 
or neuropathy.  It was noted that the veteran had a 
significant loss of function with decreased active 
dorsiflexion of his foot.  Weakness in the tibialis anterior 
and extensor hallucis longus were noted.  

Magnetic resonance imaging (MRI) was done, in March 2004, and 
the examining doctor added a further addendum to his report, 
later that month.   The MRI of the lumbar spine showed 
intervertebral degenerative disc disease with disc signal 
loss and minimal disc bulge at L4-L5.  There was no 
significant canal stenosis or compression of the exiting 
nerves.  It was the doctor's impression that the veteran had 
degenerative disc disease of the lumbar spine without any 
nerve impingement.  

In the last addendum to the examination report, the examiner 
noted the MRI findings and pointed out that the MRI showed 
degenerative disc disease; however, the veteran did not have 
any type of neural impingement.  Therefore, proximal neural 
impingement could not account for his loss of active 
dorsiflexion of the foot.  

Analysis  First looking at the rating criteria in effect 
prior to Prior to September 26, 2003, a 40 percent rating was 
the maximum evaluation which could be assigned for a 
lumbosacral strain; and it was for a severe disability with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (2003).  Also, 40 percent was the 
maximum rating, which could be assigned for limitation of 
lumbar spine motion; and, that was for a severe limitation of 
motion.   38 C.F.R. Part 4, Code 5292 (2003).  As a 40 
percent rating is the maximum evaluation allowed based on 
limitation of motion of motion of the lumbar spine or 
lumbosacral strain prior to September 26, 2003, consideration 
of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where a claimant 
is in receipt of the maximum rating for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Higher 
ratings could be assigned for ankylosis, bony fixation of the 
spine, but there is no evidence of that in this case.  
38 C.F.R. Part 4, Code 5286, 5289 (2003).  

As to other potentially applicable rating criteria, the Board 
notes that, in reviewing the record, an RO decision in April 
1991 granted service connection for a lumbosacral strain and 
assigned a 10 percent rating under 38 C.F.R. § 4,71a, 
Diagnostic Code 5295, effective from November 1, 1990.  
Subsequent rating decisions reflect increased ratings to 20 
and more recently 40 percent but these ratings continued to 
be based upon lumbosacral strain.  38 C.F.R. § 4.71a, Code 
5295 (2003); 5237 (2004).  It is not entirely clear whether 
service connection has been granted for degenerative disc 
disease but since there is medical evidence of such and the 
RO, in its most recent supplemental Statement of the Case 
issued in December 2004, included the former and current 
criteria for rating disc disease or intervertebral disc 
syndrome (38 C.F.R. § 4.71a, Code 5293, including as amended 
by 67 Fed. Reg. 54,345 (effective September 23, 2002), and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003), the Board will do the same.)

Under the criteria for rating intervertebral disc syndrome, a 
40 percent rating was assigned for a severe condition with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code was 60 percent which 
required a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2002).  

In determining whether the veteran met the criteria for a 60 
percent rating for intervertebral disc syndrome, the Board 
notes that it required persistent symptoms compatible with 
sciatic neuropathy.  The veteran has complained of persistent 
symptoms; however, these symptoms do not appear to be 
consistent with pathology of the sciatic nerve.  
Specifically, in May 2002, different straight leg raising 
tests (a test of the sciatic nerve) had widely varied 
results.  In February 2004, straight leg raising was 
negative.  This finding was buttressed by the EMG, NCV and 
MRI tests, which showed that the veteran did not have any 
type of nerve impingement.  

The veteran testified of muscle spasm, but the examiners have 
not been able to demonstrate any spasm on testing, and the 
rating criteria required demonstrable muscle spasm.  

The ankle jerk or Achilles tendon reflex, one of the deep 
tendon reflexes, has also varied in an inconsistent manner.  
In April 1999, deep tendon reflexes were present in the right 
knee and both ankles, but were absent in the left knee.  For 
the SSA examination, in July 1999, deep tendon reflexes were 
equal and active, bilaterally.  On VA examination in May 
2002, the deep tendon reflexes were present and equal in the 
knees and ankles.  After the change in regulation, the 
February 2004 VA examination had an absent Achilles reflex on 
the left with other deep tendon reflexes being normal.  
However, in light of the findings on the EMG, NCV and MRI, 
and the physician's interpretation, that the veteran did not 
have any type of nerve impingement, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has pronounced intervertebral disc syndrome.  

Looking to the new criteria, the Board notes that the current 
40 percent is the maximum rating assignable for a limitation 
of low back motion.  The next higher rating, 50 percent, 
would require unfavorable ankylosis (or bony fixation) of the 
thoracolumbar spine.  A 100 percent rating would be assigned 
for unfavorable ankylosis of the entire spine.  As there is 
no evidence of ankylosis, these ratings cannot be assigned.  

The new criteria do provide for separate ratings for the 
neurological deficits.  In this case, the preponderance of 
the competent medical evidence is against a finding of a  
neurological deficit, including, but not limited to, bowel or 
bladder impairment, secondary to or associated with the 
veteran's service-connected low back disability that warrants 
a separate compensable rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2004).

The veteran has testified of treating his back pain with 
rest.  This is not an incapacitating episode under 38 C.F.R. 
Part 4, Code 5243 (2004).  For the purposes of this rating 
code, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. Part 4, Code 5243, Note (1) (2004).  
Here, VA has obtained the private medical records and there 
is no evidence that a physician prescribed bed rest and 
treated the veteran for intervertebral disc syndrome.  So, 
there is no competent medical documentation of incapacitating 
episodes as required for rating under Code 5243.  

The Board has carefully weighed the information provided by 
the veteran at his hearing and in various correspondence.  
However, the findings of trained medical personnel are 
significantly more probative in determining whether the 
disability results in manifestations that would approximate 
the criteria for a higher evaluation.  38 C.F.R. § 4.7 
(2004).  Here, the competent medical evidence forms a 
preponderance of the evidence against the veteran's claim for 
a higher rating for his service-connected back disorder.  
Since the preponderance of evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent, for lumbosacral 
strain, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


